I concur in the majority opinion in this case on all points except that relating to the inconsistency of the verdict returned by the jury. I am not convinced that the plaintiff's story of how his injury occurred is true; but the jury must have believed it to be true, and this Court must accord proper respect to its finding. To me, the story seems incredible; but we have many times held that a court is not warranted in setting aside a jury verdict, merely because, on the same facts, it would have made a different finding. The fact that the plaintiff was undoubtedly intoxicated at the time he was injured, and that there is evidence in the record tending to show that very shortly after his injury, and as a part of theres gestae, he attributed his misfortune to the use of whiskey, raises a serious question of the correctness of his final story. Of course, his being intoxicated did not lessen the duty of the defendants, but that fact, if it be a fact, serves to create doubt on the story plaintiff tells. The story, however, satisfies my associates, and, despite my doubts, I yield to their judgment.
I agree that under Section 8, Article 4, Chapter 40, Acts of the Legislature, First Extraordinary Session, 1933, a duty rested on the railway company to keep its road crossings in proper repair, and that such duty need not be pleaded; but I think it also true that exactly the same duty rested on the defendants, Thompson and Terry, alleged in the declaration to be section foreman and road master, respectively, and charged therein with the duty of keeping the crossing here involved in good repair. Let it be remembered that there is only the charge of common law negligence in the second count of the declaration, which involved the railway company, Thompson and Terry, and that is the charge of failure to keep the railroad crossing, at the point where plaintiff was injured, in proper repair. *Page 276 
There is no substantial proof of negligent operation of defendant railway company's locomotive and train, allegations with respect to which are contained in the first count of the declaration, and in which the railway company and Wade and Murphee, engineer and fireman, respectively, are involved. It is assumed here, as it is in the majority opinion, that the jury verdict against the railway company was based on the allegations of the second count of the declaration, relating solely to alleged defect in its road crossing at the point where plaintiff was injured.
This being true, but one act of negligence is charged. Following the preliminary allegations, in the second count of the declaration, it is alleged: "and it then and there became and was the duty of said defendant corporation, and Ray Thompson and Cecil Terry, the agents, servants and employees of said defendant corporation then and there in charge of the proper inspection, maintenance and repair of said public crossing, to inspect, keep, repair and maintain it and otherwise use due and reasonable care to keep the same in a safe and usable condition for people, and this plaintiff, lawfully using and upon said public crossing upon and over said railroad tracks of the defendant corporation, by vehicular travel, or by walking on foot, so that this plaintiff in the lawful use of said public crossing might not become hung therein. or thereon, and be injured thereby, or thereby rendered unable to extricate himself and avoid being struck by passing trains of the defendant corporation, but said defendant corporation and Ray Thompson and Cecil Terry, and the other agents, servants and employees of said defendant corporation, then in charge of the proper inspection, maintenance and repair of said public crossing and employed by the defendant corporation for that purpose, in disregard of their duties owed this plaintiff as hereinbefore set forth, carelessly and negligently failed and refused to inspect, maintain and repair said public crossing or to cause the same to be done, so as to keep said public crossing in a safe and usable condition *Page 277 
for the proper use of this plaintiff, who was then and there lawfully upon the same. That because of the carelessness and negligence aforesaid of the defendant corporation and Ray Thompson and Cecil Terry, the agents, servants and employees of said defendant corporation, said public crossing became and was then and there in a highly defective, dangerous and unsafe condition and had been, and had remained so, for a long period of time."
The declaration then proceeds to explain how plaintiff's injuries occurred and charges that the injury resulted: "because of the carelessness and negligence of the defendant corporation, and Ray Thompson and Cecil Terry, and the other agents, servants and employees of the defendant corporation as aforesaid." Thus it will be seen that the single act of negligence charged against all of the defendants, named in the second count of the declaration, was the failure to inspect, keep in repair and maintain a particular road crossing.
The railway company, Thompson and Terry were jointly charged with the negligence alleged in the second count of the declaration. The road crossing was, as a physical fact, either in a proper state of repair, or it was not. The duty to keep it in proper repair, whether under the statutory requirement, or under the common law against negligence, was present; and, on the theory of plaintiff's declaration, equally binding on the railway company and Thompson and Terry. If the crossing was not in proper repair, then Thompson and Terry were guilty of common law negligence; if the crossing was not in proper repair, then the railway company was guilty of negligence, under its common law obligation, and guilty of a violation of a statute on which a recovery might be had if such violation was the proximate cause of an injury resulting therefrom. On the assumption of a failure to keep the crossing in proper repair, each of the defendants was guilty of one and the same act of negligence; whereas if the crossing was in a proper *Page 278 
state of repair, there was no common law negligence on the part of all or either of the said defendants, and the statutory provision had not been violated. The matter is reduced to the simple proposition that there could not have been a justifiable verdict of guilty against any one or all of the defendants unless the crossing was in a bad state of repair.
If all this be true, how can a jury verdict be upheld which releases two of the defendants, equally guilty with the third, if any are guilty, and convict the third defendant of the single act of negligence charged against all of them in the declaration? It is but common sense to say that, in such circumstances, if one is guilty all are guilty; and in a court of justice the verdict of a jury which punishes one and releases the other two, should be set aside in its entirety.
The majority opinion admits that where the rule ofrespondeat superior applies this would be true; but argues that the case at bar is controlled by the case of Wills v. Gas CoalCompany, 104 W. Va. 12, 138 S.E. 749. Admittedly, point 1 of the syllabus in that case would appear to support that contention; but a statement of law made in the decision of a case cannot be fully relied on until the facts on which such statement is made are understood. When we examined the Wills
case we find that a boy, an infant, was injured in a mine. His employment was unlawful under the statute, and the mine owner was liable for resulting damages. The superintendent of the mine was alleged to be guilty of negligence proximately contributing to the boy's injury by reason of permitting the boy to work in the mine, and liability was sought to be imposed on the owner on the theory of respondeat superior, under which the owner of the mine was alleged to be liable for the act of the servant. Both the owner of the mine and his superintendent were sued, and the jury verdict was against the owner of the mine and silent as to the superintendent. *Page 279 
In that case this Court sustained a jury verdict, and the judgment entered thereon, on the theory that the employment of the boy in the mine was in violation of a plain statutory prohibition against such employment, in the circumstances of that case. It held the mine owner liable for his violation of that statute. It made no finding whatever as to the superintendent. There was not in that case an act of positive negligence to be considered, but a violation of a statute directed at the owner of the mine. The case differs from a case where a positive act of negligence is pleaded against an employer and two of his servants, as to a specific act of negligence. For these reasons I do not believe that theWills case is decisive of the case at bar.
A jury finding that, as to a specific act of alleged negligence, in this case failure to keep a road crossing in repair, and absolutely necessary to be established to justify a finding of liability, two of the defendants were not guilty, which is only another way of saying that the crossing involved was in good repair; and where in the same verdict the finding is that another of the defendants sued for the same act of negligence was guilty on the only possible theory, namely, that the crossing was not in proper state of repair, should not be allowed to stand.
For reasons stated above, I would reverse the judgment herein, set aside the verdict of the jury in its entirety and grant a new trial. The verdict returned by the jury should not have been received by the trial court, and the motion of the railway company to set it aside should be construed by this Court to warrant our setting it aside for all purposes.